In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00266-CR



           TOMMIE COLEMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



           On Appeal from the County Court
                Delta County, Texas
              Trial Court No. 2019-085




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                              ORDER

       Tommie Coleman has appealed from his conviction of disorderly conduct. The clerk’s

record was filed January 21, 2020. No reporter’s record has been filed. This Court inquired as to

the identity of the court reporter to ensure the timely filing of the reporter’s record. In response to

that inquiry, we received a letter from the Delta County District Clerk stating that (1) a court

reporter was not available to transcribe the proceedings of Coleman’s trial and (2) a partial

recording of the hearing was created using a camera provided by the Delta County Sheriff’s

Department.

       Because this case involves issues regarding the existence and extent of a reporter’s record,

we will abate this matter to the trial court for resolution under Rule 34.6(f) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 34.6(f). We hereby abate this matter to the trial court to

conduct an evidentiary hearing pursuant to Rule 34.6(f) for the purposes of determining “if,

without the appellant’s fault, a significant exhibit or a significant portion of the court reporter’s

notes and records” are missing or “have been lost or destroyed or—if the proceedings were

electronically recorded—a significant portion of the recording has been lost or destroyed or is

inaudible.” Id.

       We instruct the trial court to conduct an evidentiary hearing within fifteen days of the date

of this order and to enter findings regarding the following:

       1.         Precisely what portions of the record, if any, are non-existent, lost, destroyed, or

inaudible.




                                                   2
        2.      For each portion of the reporter’s record that is determined to be non-existent, lost,

destroyed, or inaudible, if any, the trial court is instructed to take evidence on and enter findings

regarding each of the four factors set out in Rule 34.6(f) of the Texas Rules of Appellate Procedure

and to enter recommendations regarding whether the appellant is entitled to a new trial as a result

of the lost or destroyed exhibit or portion of the record.

        3.      We also request that the trial court make any additional findings that it believes will

be helpful to this Court in fully and finally resolving all issues related to the record in this matter.

        The trial court’s findings, as set forth above, shall be entered into the record of the case and

filed with this Court as a supplemental clerk’s record within ten days of the date of the hearing.

The reporter’s record of the hearing, and any certified corrections to the reporter’s record under

Rule 34.6(e)(2), shall be filed in the form of a supplemental reporter’s records within ten days of

the date of the hearing.

        All appellate timetables are stayed and will resume on our receipt of the supplemental

record. We will establish a briefing schedule, if necessary, once the case is returned to our

jurisdiction from abatement.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: February 5, 2020




                                                   3